 Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29                         Desc
                  Declaration of Robert A. Faucher Page 1 of 18




 Robert A. Faucher (ISB # 4745)
 HOLLAND & HART LLP
 800 W. Main Street, Suite 1750
 P.O. Box 2527
 Boise, Idaho 83701-2527
 Telephone:    (208) 342-5000
 Facsimile:    (208) 343-8869
 E-mail: rfaucher@hollandhart.com
 Attorneys for Randall H. Hopkins, Plan Agent


                     IN THE UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO

In re:
                                                      Case No. 13-02275-JDP
HOPKINS GROWTH FUND, L.L.C.,

                       Debtor.


               DECLARATION OF ROBERT A. FAUCHER IN SUPPORT OF
                PLAN AGENT’S MOTION FOR APPROVAL OF SALE OF
                        TAMARACK-RELATED RIGHTS


         I, Robert A. Faucher, declare and states as follows:

         1.      I am a partner with the firm of Holland & Hart LLP and am duly licensed to

 practice law in the State of Idaho.

         2.      I represent Plan Agent Randall H. Hopkins in the above-captioned bankruptcy

 case. I make this declaration in support of the Plan Agent’s Motion for Approval of Sale of

 Tamarack-Related Rights and Notice Thereof.

         3.      Attached hereto as Exhibit A is a true and correct copy of the Purchase and Sale

 Agreement to which Plan Agent is a party.




 DECLARATION OF ROBERT A. FAUCHER IN SUPPORT OF PLAN AGENT’S MOTION
 FOR APPROVAL OF SALE OF TAMARACK-RELATED RIGHTS - 1
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29                          Desc
                 Declaration of Robert A. Faucher Page 2 of 18




         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

         Executed this 31st day of May, 2019.


                                                /s/ Robert A. Faucher
                                                    Robert A. Faucher


12580620_1.docx




DECLARATION OF ROBERT A. FAUCHER IN SUPPORT OF PLAN AGENT’S MOTION
FOR APPROVAL OF SALE OF TAMARACK-RELATED RIGHTS - 2
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 3 of 18




                       EXHIBIT A
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 4 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 5 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 6 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 7 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 8 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                 Declaration of Robert A. Faucher Page 9 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 10 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 11 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 12 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 13 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 14 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 15 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 16 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 17 of 18
Case 13-02275-JDP Doc 603-1 Filed 05/31/19 Entered 05/31/19 15:43:29   Desc
                Declaration of Robert A. Faucher Page 18 of 18
